Ostrander, J.
(after stating the facts). It is said in the brief for plaintiff in certiorari that but one question is involved, which is thus stated:
“Can the circuit court take any jurisdiction of an award of the Industrial Accident Board other than that expressly given it by Act No. 10 of the Public Acts of Michigan, Extra Session of 1912, which is known as the workmen’s compensation act?”
This question may be answered in the negative, as counsel answers it, without advancing us very far. *218Technically, of course, the court takes no jurisdiction of an award. The award is evidence of a liability; the judgment of the court is required and is provided for, to enforce the liability, since the decisions of the Industrial Accident Board cannot be carried into execution by any action or mandate of the board. The provision for judgment is part 3, § 13, of the law, reading:
“Either party may present a certified copy of the decision of such Industrial Accident Board approving agreements of settlement as provided in part three, section five hereof, or of the decision of such committee of arbitration when no claim for review is made as provided in part three, section eight, or of the decision of such Industrial Accident Board when a claim for review is filed as provided in part three, section eleven, providing for payment of compensation under this act, to the circuit court for the county in which such accident occurred, whereupon said court shall, without notice, render a judgment in accordance therewith against said employer and- also against any insurance company carrying such risk under the provisions of this act; which judgment, until and unless set aside shall have the same effect as though duly rendered in an action duly tried and determined by said court, and shall, with like effect, be entered and docketed.”
Manifestly, there are difficulties in the way of applying this provision of the law, especially in cases where, by the terms of the award, liability of the employer to make weekly payments runs with disability of the employee and the disability is not permanent. The procedure, too, if the statute is applied, will be somewhat cumbersome. As an illustration: An award is made to A. of $5 a week, payable weekly, during disability which is not permanent. A certified copy of the award is produced to a court and, without notice, judgment is entered “in accordance therewith.” Payments being promptly made, no execution is required. In time, payments accrue and are not made and an *219execution is applied for. What sum shall the sheriff be advised to collect, and, in default of payment, to make a levy for? Obviously orderly procedure would require that a showing be made, and upon notice, before the execution issued. And, as disability is a fact to be determined by the board, the weekly payment may be reviewed by the board at the request of the employer, the insurance company carrying the risk, the commissioner of insurance, or the employee, and may be increased, or diminished, or ended, if the board finds such action to be warranted. Part 3, § 14. If a judgment has been entered in accordance with the original award and the award is modified or the right to further payments denied by the board, orderly procedure will, in such cases, require that the court be moved to modify the judgment or to vacate it.
In my opinion, these and other difficulties which might be suggested, most of which may perhaps be removed by legislation, do not present insuperable objections to giving effect to the particular provision of the law, although its application may impose burdens upon the parties in interest and upon the courts. It is not impossible to apply the law according to its terms.
It ought to be said, however, that a series of judgments upon an award is not contemplated by the act, although a series of executions may be required to enforce payment of the judgment. And the judgment of the court should be entered “in accordance” with the award, which means that it should recite and follow the award, which furnishes the data for further action of the court. This, although objection to it is not based upon that ground, the judgment in the case before us did not do. The judgment entered “in accordance” with the award will remain in force until satisfied by payment according to its terms, or by such action of the Industrial Accident Board, brought to *220the attention of the court, as renders its further enforcement improper.
The award in this case is ambiguous, and it is apparent that the parties do not agree upon its force and effect. Claimant interprets it as an award of $7 a week, payable during disability, but not to be paid so long as the employer kept him in service at a weekly wage of $14. The employer, plaintiff in certiorari, interprets it as an award in lieu of payment of which it was to employ claimant at $14 a week as long as it had work for him to do. There being no more work for claimant, it says the award is vacated — has been performed — by what it has done. The court below seems to have agreed with claimant, and, as the award may be interpreted' as claimant says it should be, and as no objection is made to the form of the judgment, no error of law, requiring reversal of the judgment or requiring the court to set it aside, appears, and this court ought not to disturb it. The award, until modified by the Industrial Accident Board, is in force.
The defendant in certiorari will recover costs of this court.
Stone, C. J., and Kuhn, Bird, Moore, Steere, Brooke, and Person, JJ., concurred.